Citation Nr: 0027885	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as a systolic heart murmur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a heart disorder. 

The case was previously before the Board in June 1999, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed; 
however, the case requires further remand.  


REMAND

Initially, the Board notes that it has not yet rendered a 
decision as to whether the veteran's claim is well grounded.  
The prior remand primarily dealt with the issue of an initial 
compensable rating for the residuals of a toe injury.  That 
issue was well grounded.  Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  The veteran subsequently withdrew his appeal 
with respect to this issue.  

The portion of the remand which dealt with the veteran's 
claim for service connection for a heart disorder was to 
afford the veteran a VA examination since he had not been 
accorded one.  The present remand is to obtain VA medical 
records and service department records.  A claim need not be 
well grounded for VA to obtain these records.  

There are indications that the veteran has received medical 
testing and treatment for his heart disorder at VA medical 
facilities.  Specifically, there are VA electrocardiogram 
reports dated in 1994 and 1997 of record.  Also, the recent 
VA examination reports indicate that the veteran had an 
"adenosine thallium study" in September 1998.  The Board 
assumes that this was also conducted at a VA medical center 
(VAMC).  The RO needs to obtain complete copies of the 
veteran's VA medical treatment records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran also asserts that he was discharged form service, 
in part, due to his alleged heart disorder.  Review of the 
service medical records does not seem to support this 
assertion.  The veteran's service personnel records have not 
been obtained.  This should be done as these records could 
provide information as to the exact nature of the 
circumstances of the veteran's discharge from service.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should obtain a complete copy 
of the veteran's service personnel 
records from the National Personnel 
Records Center (NPRC), service 
department, or appropriate records 
depository. 

2.  The RO should contact the veteran and 
request that he inform them as to which 
VA medical centers (VAMCs) he has 
received treatment at.  Subsequently, the 
RO should request complete copies of the 
veteran's VA medial records from the 
appropriate VA medical center(s).  The RO 
should request all records from 1990 to 
present.  The Board is particularly 
interested in obtaining all records and 
reports of electrocardiogram testing in 
1994 and 1997 along with the records 
related to the veteran's "adenosine 
thallium study" in September 1998.  All 
information obtained should be made part 
of the file.  

3.  Subsequently, the RO should consider 
the issue remaining on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for a heart disorder will be postponed until the 
remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



